Citation Nr: 0419703	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  04-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision which 
essentially determined that service connection for bilateral 
hearing loss was denied.  In this regard, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim and denied it on the merits in its December 
2003 rating action.  However, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Because the Board finds 
that new and material evidence has been submitted, the 
veteran is not prejudiced by the Board's consideration of 
this question in the first instance.  

The veteran initially requested that a Travel Board hearing 
be scheduled but later withdrew his request.  

In June 2004, the veteran's motion to advance his case on the 
Board's docket was granted pursuant to 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In a November 1977 RO decision, service connection for 
bilateral hearing loss was denied.  The Board affirmed this 
decision in July 1978.  

3.  Evidence received since July 1978 was not previously 
submitted to the decisionmakers, and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact, namely whether the veteran has a 
current disability, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence added to the record since the July 1978 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for a bilateral hearing loss disability 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in the 
aspect of the appeal decided in this decision, further 
assistance or notice is unnecessary to aid the appellant in 
substantiating his claim.

New and Material Evidence

In this case, service connection for bilateral hearing loss 
was denied in November 1977 RO decision.  In a July 1978 
Board decision, the denial of service connection was 
affirmed.  The Board found that hearing loss had never been 
demonstrated.  This decision became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  Therefore, in order to reopen 
this claim, new and material evidence must be submitted.  38 
U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.  

In April 2003, the veteran filed an application to reopen the 
previously denied claim of service connection for bilateral 
hearing loss.  It is noted that for claims filed on or after 
August 29, 2001, new evidence is defined as existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Evidence submitted in connection with the July 1978 Board 
decision denying service connection for bilateral hearing 
loss included, service medical records which were entirely 
silent for treatment, complaints or diagnosis of any hearing 
loss.  Also of record were VA examinations dated in December 
1947, October 1949 and June 1971, conducted in connection 
with other claims, which noted normal hearing.  In an October 
1977 statement, the veteran reported that he felt that his 
hearing loss developed due to noise exposure during his World 
War II service.  

Evidence submitted since the July 1978 Board decision 
includes a July 1984 VA examination in connection with other 
service connected disabilities.  Hearing loss was noted.  
Also of record are VA medical reports showing treatment for 
and diagnosis of bilateral sensorineural hearing loss with 
use of hearing aids.  In a May 2003 statement in support of 
his claim, the veteran reiterated his claim of noise exposure 
during service as the cause of his current hearing loss.  The 
veteran underwent a VA audiometric examination in August 
2003.  The examiner specifically noted that the claims file 
was not available for review in connection with the 
examination.  It was noted that the veteran reported a 
history of military and civilian noise exposure.  The 
diagnosis included moderately severe sensorineural hearing 
loss in the right ear and severe hearing loss in the left 
ear.  The examiner stated that while no claims file was 
available for review, since his hearing was normal on service 
discharge, "it was less likely that [the veteran's] current 
hearing loss was attributable to service-related noise.  

In this regard, the Board notes that such evidence is new 
because it had not been previously submitted to agency 
decisionmakers.  

Moreover, the evidence is material because it relates to a 
previously unestablished fact necessary to substantiate the 
claim, namely, the fact of a current disability.  It raises a 
reasonable possibility of substantiating the claim for 
service connection for a bilateral hearing loss disability, 
because it satisfies two of the three elements needed for 
service connection.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (holding that a grant of service connection 
requires medical evidence of a current disability, medical, 
or in some cases lay, evidence of in-service incurrence of a 
disease or injury, and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disease or injury).

This medical evidence is material because by itself or when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim.  At 
the time of the July 1978 Board decision there was no medical 
evidence on file showing a current hearing loss disability.  
Moreover, no audiometric studies were performed at that time 
and no opinion was offered regarding the etiology of the any 
claimed bilateral hearing loss.  The medical evidence 
currently on file establishes that the veteran currently has 
a hearing loss disability.  Thus, this evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.  Since this evidence is new and material, 
the claim is reopened.  

The issue of entitlement to service connection for a 
bilateral hearing loss disability is addressed in the remand 
portion of this decision.  

ORDER


New and material evidence having been received, the claim for 
service connection for a bilateral hearing loss disability is 
reopened.  



REMAND

The Board finds that an additional VA audiometric examination 
is necessary.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran contends that he was exposed to acoustic trauma 
while on board the USS Hermitage during active service in 
World War II.  There is competent evidence of a current 
hearing loss disorder.  In this regard, the Board notes that 
the claims file was not reviewed by the examiner who 
concluded that it was "not likely" that his current hearing 
loss was related to service.  Thus, an examination is 
necessary to determine whether the current hearing loss 
disability is related to the acoustic trauma during the 
veteran's period of service.  

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The veteran should be afforded a VA 
audiometric examination to determine the 
nature and etiology of his current 
bilateral hearing loss disability.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or more) that 
any current hearing loss disability is 
the result of a disease or injury in 
service, including acoustic trauma.  The 
examiner must provide a rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a bilateral hearing loss 
disability.  If the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



